Citation Nr: 1028662	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  06-20 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder to include anxiety, adjustment disorder, or major 
depressive disorder.

2.  Entitlement to an increased rating for a right (major) 
shoulder disability, currently evaluated as 30 percent disabling.

3.  Entitlement to an increased ratings in excess of 20 percent 
for facet arthopathy of the lumbar spine from July 18, 2005, to 
March 3, 2009, and in excess of 40 percent thereafter.

4  Entitlement to service connection for a disability manifested 
by upper extremity neuropathy.


.REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from July 1982 to August 2002.

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision by the Columbia 
RO.  By that rating action, the RO  increased the rating of the 
right shoulder and lumbar spine disabilities to 30 and 20 
percent, respectively; effective July 18, 2005--the date VA 
received the Veteran's claim for increase for these disabilities.  
The RO also denied service connection for upper extremity 
neuropathy, an acquired psychiatric disorder and sleep apnea.   
The Veteran appealed this determination to the Board. 

A video conference hearing was held in January 2008 before the 
undersigned; a transcript of this hearing is associated with the 
claims file.  

In August 2008, these matters were remanded for additional 
development.  In a January 2010 rating decision, the RO granted 
service connection for sleep apnea; consequently, this matter is 
no longer before the Board for consideration.  The Veteran has 
not disagreed with the assigned disability rating or the 
effective date. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) [where an appealed claim for service connection is granted 
during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of "downstream" issues such as the compensation 
level assigned for the disability or the effective date of 
service connection].  Therefore, this matter has been resolved 
and it is not in appellate status.

The decision also increased the rating of the lumbar disability 
to 40 percent, effective March 4, 2004.  Since he has not 
expressed satisfaction with the 40 rating, and such rating is 
less than the maximum under the applicable criteria, the matter 
remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The issue of service connection for a psychiatric disorder as 
secondary to service-connected disability has been raised by the 
record, but it has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The issue of entitlement to service connection for upper 
extremity neuropathy is addressed in the REMAND portion of this 
document and is being remanded to the RO/Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.  


FINDINGS OF FACT

1.  An acquired psychiatric disorder was not manifested in 
service, and a preponderance of the competent and probative 
evidence is against a finding that any current psychiatric 
disorder is related to his service.

2.  The Veteran's statements that he experienced psychiatric 
symptoms during military service and that they have continued 
since service discharge are not credible. 

3.  The Veteran's right shoulder disability is manifested by 
limitation of motion and pain with no less than 96 degrees of 
abduction; ankylosis is not shown.

4.  The Veteran is right-hand dominant. 

5.  From July 18, 2005, to March 3, 2009, the Veteran's low back 
disability was manifested by flexion to 60 degrees with pain; 
limitation of flexion to 30 degrees, separately ratable 
neurological impairment and/or incapacitating episodes were not 
shown.

6.  From March 4, 2009, the Veteran's low back disability was 
manifested by limitation of flexion to 30 degrees; unfavorable 
ankylosis of the entire thoracolumbar spine, incapacitating 
episodes, or separately ratable neurological impairment and/or 
incapacitating episodes are not shown.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired 
psychiatric disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5013A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303 (2009).

2.  The criteria for a rating in excess of 30 percent for a right 
shoulder disability are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 4.1, 
4.7, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (Codes) 5003, 
5201 (2009).

3.  The criteria for a rating in excess of 20 percent rating for 
facet arthopathy of the lumbar spine from July 18, 2005, to March 
4, 2009, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.71a, 
Diagnostic Code (Code) 5242 (2009).

4.  The criteria for a rating in excess of 40 percent for facet 
arthopahty of the lumbar spine from March 4, 2009, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Code (Code) 5242 
(2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  VCAA applies to the instant claims.  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of any 
information, and any medical or lay evidence, that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) 
(including as amended effective on May 30, 2008, 73 Fed. Reg. 
23353 (Apr. 30, 2008)).  

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) held 
that the notice requirements of the VCAA applied to all 5 
elements of a service connection claim (i.e., to include the 
rating assigned and the effective date of award).  

The VCAA requires generic notice, that is, the type of evidence 
needed to substantiate the claim, namely, evidence demonstrating 
a worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings are assigned.  Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 
The July and September 2005 pre-decisional letters provided the 
Veteran with notice of VA's duties to notify and assist him in 
the development of his claims consistent with the laws and 
regulations outlined above.  In this regard, the letters informed 
him of the evidence and information necessary to substantiate his 
claims, the information required of him to enable VA to obtain 
evidence in support of his claims, the assistance that VA would 
provide to obtain information and evidence in support of his 
claims, and general notice regarding how disability ratings are 
assigned.  In March 2006, he was also given notice regarding 
disability ratings and effective dates of awards consistent with 
the holding in Dingess. 

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  The 
Veteran's service treatment records are associated with his 
claims file, and VA has obtained all pertinent/identified records 
that could be obtained.  The RO arranged for VA examinations.  
McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see Charles 
v. Principi, 16 Vet. App. 370 (2002).  The examinations are 
adequate for rating purposes.  See Barr v. Nicholson, 21. Vet. 
App. 303 (2007); see Stefl v. Nicholson, 21 Vet. App. 120, 123 
(2007).  

The Board also finds that there was substantial compliance with 
the directives of the Board's August 2008 remand, thereby 
avoiding the need for another remand.  See D'Aries v. Peake, 22 
Vet. App. 97, 105 (2008).  The record indicates that additional 
treatment records were obtained and examinations were conducted 
that provided the pertinent clinical findings upon which to rate 
the lumbar and right shoulder disabilities in accordance with VA 
regulations.  In reaching this determination, the Board notes 
that certain findings were requested regarding the Veteran's 
right shoulder disability that were not reported on the 
examination.  These findings pertain to scapulohumeral ankylosis, 
humerus impairment, and clavicle or scapula impairment.  While 
these disabilities relate to shoulder disabilities in general, 
they do not relate to the specific shoulder disability that is 
service-connected.  Service connection was awarded for arthritis 
of the acromioclavicular (AC) joint of the right shoulder.  This 
disability was manifested by limitation of motion and it did not 
involve any type of shoulder injury.  The range of motion 
demonstrated in the examination ruled out the type of limitation 
noted in the criteria that identifies the presence of ankylosis.  
Further, there has never been indication that the Veteran's 
shoulder arthritis involved any region of the shoulder outside of 
the AC joint.  The Board concludes that the examination was 
adequate for rating the disability.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of these claims.

Service Connection

A. Legal Criteria 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
during service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a).

Certain disorders, such as psychosis, may be presumed to have 
been incurred during active military service if they manifest to 
a degree of 10 percent within the first year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).

In order to prevail on the issue of service connection in the 
context of this claim, once the death of the Veteran has been 
established, there must be medical evidence, or in certain 
circumstances, competent lay evidence of in-service occurrence or 
aggravation of a disease or injury leading to death within the 
regulatory scheme; and competent medical evidence of a nexus 
between an in-service injury or disease and death.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The mere occurrence of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim. 38 C.F.R. § 3.303(b).  Evidence of a chronic condition 
must be medical, unless it relates to a condition to which lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
495-498 (1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence that 
relates the disability to that symptomatology.  Id.

B. Analysis

The Veteran contends that his current acquired psychiatric 
disability had its onset during military service and that it has 
continued since discharge.  Upon a review of the record, the 
Board finds that a preponderance of the competent and credible 
evidence is against a finding that he has a currently diagnosed 
acquired psychiatric disorder that is related to his military 
service.

The Veteran's service treatment records (STRs) are silent for 
complaints, findings, or diagnosis of an acquired psychiatric 
disorder.  The only reference to psychiatric problems is a 
February 1987 telephone record that indicates the Veteran wanted 
to discuss his wife's medical and psychiatric problems.  His 
medical history reports in June 1979, September 1984, July 1996, 
and on retirement show that he denied having nervous troubles, 
depression, or excessive worry.  On his retirement medical 
history, he also indicated that he had not received any type of 
counseling.

The earliest post-service documentation of psychiatric problems 
is in November 2005.  At that time, the Veteran reported that he 
had been referred to a mental health clinic regarding stress due 
to multiple medical problems.  He endorsed several symptoms and 
the diagnosis was adjustment disorder secondary to multiple 
medical problems.  

In January 2008, the Veteran testified that he was treated in 
2005 and 2006 by a private physician who diagnosed an anxiety 
disorder.  He also stated that he believed his disorder was due 
to pain associated with his orthopedic disabilities.  

At a February 2009 VA examination, the Veteran indicated that he 
had problems with depression and adjusting.  He reported that he 
had first sought mental health treatment in 1998 or 1999, when he 
saw a psychiatrist at Fort Jackson.  He reported that he had 
sought family counseling in 1999 and that it lasted six (6) 
months to one year.  He stated that he was treated for 
psychiatric problems by a private physician from 2004-2006 and 
was prescribed medication.  The VA examiner diagnosed the Veteran 
with major depressive disorder.  The examiner concluded that per 
the Veteran's report, his psychiatric started in 1995 or 1996.  
Given the history offered by the Veteran, the examiner found it 
to be an accurate representation of the beginning of the 
symptoms.  The Veteran reported that during this time, his 
lieutenant colonel began to put him down and made him feel like 
he could not progress in his military career.  He denied having 
any periods of remission.  The examiner opined that it appeared 
that the Veteran's symptoms started when he was in the military.  

Despite the favorable opinion offered by the VA examiner, the 
Board finds that the weight of the evidence is against the 
Veteran's claim.

In the Board's judgment, the VA examiner's opinion has very 
limited probative value.  The examiner relied heavily on the 
Veteran's reported history, which she found to be an accurate 
representation of the onset of symptoms in service.

The Veteran, and any lay person, can attest to factual matters of 
which he had first-hand knowledge, e.g., experiencing pain.  
Jandreau v. Nicholson, 492 F.3d. 1372 (2007).  Under certain 
circumstances, he may also be competent to identify a medical 
condition.  Id at 1372.

In the present case, the Board finds that the Veteran's 
statements during his VA examination are insufficient to 
establish when the claimed disability was first diagnosed.  With 
respect to lay evidence, the Board has an obligation to determine 
both the competency and credibility of a layperson.  Barr v. 
Nicholson, 21 Vet. App. 303, 308 (2007) (observing that "[o]nce 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible).

Although the Veteran is competent to report when he first 
experienced psychiatric symptoms, his current statements are not 
credible since they are contrary to what he reported in service.  
As noted previously, his service treatment records show that he 
denied having any symptoms of nervousness, depression, or worry, 
and that he also denied having had any sort of counseling.  His 
contemporaneous records are found to be more probative and 
reliable than his recent statements.
As the Board finds the Veteran's assertions that the initial 
symptoms began in service and that he received counseling in 
service are not credible, they are insufficient to establish the 
onset of his psychiatric disability.  Thus, the VA examiner's 
reliance on a history that is not credible significantly 
diminishes the probative value of the opinion.  See Coburn v. 
Nicholson, 19 Vet. App. 427 (2006) (emphasizing that the Board 
may not disregard a medical opinion solely on the rationale that 
the medical opinion is based on a history provided by the 
Veteran; rather, the Board must assess the Veteran's credibility 
in reporting the statements to the medical examiner).

The Board also finds the VA examiner's failure to acknowledge the 
medical history reports in service provides further reason to 
attach little value to the opinion.

In short, the Board finds there is insufficient credible lay or 
medical evidence that indicates the Veteran's major depressive 
disorder had its onset in service.  

Although the Veteran reported that he was also diagnosed with an 
anxiety disorder, there is no evidence of this diagnosis in the 
record.  Notably, he failed to provide private records that 
allegedly contained this diagnosis and did not submit the 
appropriate releases to allow VA to obtain them.  Further, the VA 
examiner did not diagnosis the disability.  The existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. § 1110, 1131 (West 1991); 
see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  Even if 
the Veteran had been diagnosed with an anxiety disorder, there is 
no competent evidence to suggest that such disorder is related to 
his service.

With regard to an adjustment disorder, the record suggests that 
it is related to physical conditions rather than the Veteran's 
service.  

Under the circumstances, the Board finds that the claim for 
service connection for an acquired psychiatric disorder to 
include major depressive disorder, anxiety disorder, and 
adjustment disorder must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the weight of the evidence is 
against the claim, the doctrine is not applicable.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Increased Rating

A. Legal Criteria

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2009).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during military service and 
their residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  

When a question arises as to which of two ratings under a 
particular Code applies, the higher evaluation is assigned if the 
disability picture more closely approximates the criteria for the 
higher rating; otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in 
severity, it is necessary to consider the complete medical 
history of the Veteran's disability. Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  Where entitlement to compensation 
already has been established and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, separate ratings may be assigned for separate 
periods of time based on the facts found.  This practice is known 
as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The following analysis is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.  
When a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in the claimant's favor.  
38 C.F.R. §§ 3.102, 4.3.  Once the evidence is assembled, the 
Board is responsible for determining whether the preponderance of 
the evidence is against the claim.  If so, the claim is denied; 
if the evidence is in support of the claim or is in equal 
balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

B. Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims files show, or fail to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Right Shoulder

Service connection for a right shoulder disability was 
established in a September 2002 rating decision and a 10 percent 
evaluation was assigned.  During the course of the current 
appeal, the evaluation was increased to 30 percent; however, the 
Veteran seeks an even higher rating.  

The Veteran's service-connected right shoulder disability it 
rating under Diagnostic Codes 5003-5201.  The hyphenated 
diagnostic code indicates that the right shoulder arthritis under 
Diagnostic Code 5003 is the service-connected disorder, and 
limitation of motion under Diagnostic Code 5201 is a residual 
condition.

The Veteran's service treatment records establish that he is 
right hand dominant.  Under Diagnostic Code 5201, when the range 
of motion of the dominant extremity is limited to midway between 
side and shoulder level, then a 30 percent rating is warranted.  
Limitation to 25 degrees from the side warrants a 40 percent 
rating.  38 C.F.R. § 4.71a. 

Normal range of motion for the shoulder is as follows: forward 
elevation (flexion) to 180 degrees; abduction to 180 degrees; 
internal rotation to 90 degrees; and external rotation to 90 
degrees.  38 C.F.R. § 4.71, Plate I.

On August 2005 VA examination, the Veteran reported that he had 
difficulty reaching over shoulder level and that during the past 
few years he had decreased sensation, increased pain, and a 
popping sound.  He complained of intermittent should pain, and 
denied stiffness, swelling, heat, redness, instability, and 
locking.  Aggravating factors were reaching above shoulder level 
or laying down with his arms outstretched.  Flare-ups of pain 
occurred daily, but only lasted for a couple of minutes.  It 
affected his job in that he favors his right side, and carries 
and lifts with his left.  The range of motion demonstrated on 
examination was abduction from 0 to 70 degrees without pain and 
from 70 to 100 with pain; flexion from 0 to 60 without pain and 
from 60 to 110 with pain; extension from 0 to 20 degrees without 
pain; and internal and external rotations from 0 to 90 without 
pain.  The right shoulder was positive for crepitation and 
popping sensation, but there was no evidence of laxity.  Right 
shoulder x-rays revealed minimal degenerative joint disease.  The 
ranges of motion tested were not additionally limited by pain, 
fatigue, weakness, or lack of endurance following repetitive use.  
Muscle tone and strength were normal.  

An October 2005 treatment record indicates that right shoulder 
internal rotation was abnormally decreased and that pain was 
elicited by shoulder motion.  Otherwise, the shoulder appeared 
normal and there was no muscle spasm present.  A magnetic 
resonance imaging scan (MRI) of the right shoulder the following 
month revealed a tear of the supraspinatus tendon without 
retraction, tendonopathy subscapularis tendon, and degenerative 
AC joint changes.  In January 2006, the Veteran complained of a 
recent aggravation of right shoulder pain after standing with his 
arms behind his back.  The range of right shoulder demonstrated 
at that time was abduction to 125 degrees, flexion to 160 
degrees, and internal rotation to 50 degrees.  All other ranges 
tested were full.  Strength was 4/5.

At an October 2006 VA examination, the Veteran reported that he 
was a junior ROTC instructor and that his right shoulder bothered 
him at work when his shoulder was in salute and parade rest 
positions, which were required for his job.  He also had 
difficulty throwing balls.  Activities of daily living were 
limited in that he could not play with his dogs on the floor.  
Ranges of motion demonstrated on examination were flexion to 180 
degrees, extension to 50 degrees, abduction to 180 degrees, 
external rotation to 90 degrees, and internal rotation to 60 
degrees. There was crepitus with all ranges of motion.  The 
ranges of motion were not additionally limited due to pain, 
fatigue, weakness, or lack of endurance following repetitive 
testing.  There was also no pain demonstrated during range of 
motion testing.

In January 2008, the Veteran testified that he performed physical 
therapy exercises to maintain his right shoulder strength.  In 
addition to having problems with certain positions, he also had 
difficulty with pushups due to his disability.  

During a March 2009 VA examination, the Veteran complained of 
constant mild right shoulder pain that increased with overhead 
activities and sleeping.  The pain affected his concentration and 
driving, and interfered with sleeping, chores, and dressing.  
Flare-ups occurred daily that were severe and lasted all day.  
The ranges of active and passive right shoulder motion 
demonstrated were flexion with pain at 0 to 110 degrees, and 
internal and external rotations were from 0 to 60 degrees.  
Additional range of motion (erroneously referred to as 
"abnormality") was from 0 to 96 degrees with pain.  The ranges 
of motion were not additionally limited following repetitive use.  
There was no evidence of instability, and muscle strength was 
diminished at 4/5 when compared to the left.

As shown by the record, the range of the Veteran's right shoulder 
motion is limited, but not to a degree that more nearly 
approximate limitation to 25 degrees from the side.  While the 
most recent VA examination erroneously referred to a finding as 
"abnormality", the Board notes that since rotation and flexion 
were already noted, by process of elimination the only other 
remaining range of motion to be tested was abduction.  This 
finding demonstrated the most limitation of abduction; however, 
it was still far better than what is required for a higher 
rating.
The Board considered whether a higher rating is warranted based 
on the presence of additional factors that must be considered 
when rating musculoskeletal disabilities.  38 C.F.R. § 4.40 
(2009) allows for consideration of functional loss due to pain 
and weakness causing additional disability beyond that reflected 
on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Further, 38 C.F.R. § 4.45 (2009) provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

In this case the medical evidence, including the VA examination 
reports, indicate the Veteran had some painful motion; however, 
the record does not show that there was additional limitation of 
function due to pain, weakness, incoordination or fatigability.  
Consequently, these factors do not warrant assigning a higher 
rating. 

There are other diagnostic codes that pertain to shoulder 
disabilities under which the disability could be rated, but the 
absence of ankylosis, humerus impairment, or clavicle impairment 
render these codes inapplicable.  See 38 C.F.R. § 4.71a, Codes 
5200, 5202, and 5203, respectively (2009).  

The evidence also does not show distinct degrees of disability 
requiring different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
See Hart, supra.

The Board also reviewed the evidence to determine whether this 
matter should be forwarded to the Director of the Compensation 
and Pension Service for extraschedular consideration.  Factors 
that are considered are whether the disability required frequent 
hospitalization, caused marked interference with his employment, 
or involved other symptoms of like gravity.  See 38 C.F.R. 
§ 3.321 (2009).  

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The 
Court stated that the RO or the Board must first determine 
whether the schedular rating criteria reasonably describe the 
Veteran's disability level and symptomatology.  Id. at 115.  If 
the schedular rating criteria do reasonably describe the 
Veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.  Id.  

When comparing the Veteran's disability level and symptomatology 
to the rating schedule, the degree of disability throughout the 
appeal is contemplated by the rating schedule.  The schedular 
rating takes into account that a disability will produce some 
degree of interference with employment, but the Veteran has not 
provided any information or documentation to suggest that the 
shoulder disability is exceptional or so unusual as to render the 
schedular evaluation inadequate.  

There is no objective evidence or allegation in the record that 
regular schedular criteria are inadequate.  The Veteran's 
disability is rated under a diagnostic code that evaluates 
shoulder limitation of motion.  This Diagnostic Code essentially 
takes into account the pain and limitation of function reported 
in the record.  Since the schedular evaluation contemplates the 
Veteran's level of disability and symptomatology, the Board does 
not need to determine whether an exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms.", or that the disability picture 
presented is exceptional.  Thus, his disability picture is 
contemplated by the rating schedule, and the assigned schedular 
evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted. 

The preponderance of the evidence is against this claim.  
Therefore, the benefit-of-the-doubt doctrine does not apply; the 
claim must be denied.

Lumbar Spine

The RO assigned staged ratings for the Veteran's service 
connected lumbar spine disability with 20 percent in effect from 
July 18, 2005, to March 3, 2009, and 40 percent thereafter.  The 
Board finds that the preponderance of the evidence is against a 
claim for increased ratings at anytime during the appeal period. 

The Veteran's lumbar spine disability is evaluated under the 
General Rating Formula for Diseases and Injuries of the Spine 
(General Formula), which applies to Codes 5235 to 5243.  
38 C.F.R. § 4.71a.  Intervertebral disc syndrome may rated 
alternatively under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (Formula for 
Incapacitating Episodes).  38 C.F.R. § 4.71a, Code 5243.

Under the General Formula with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the area of 
the spine affected, a 20 percent rating is warranted if forward 
flexion of the thoracolumbar spine is greater than 30 degrees but 
not greater than 60 degrees; or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees.  A 40 
percent rating is warranted if forward flexion of the 
thoracolumbar spine is limited to 30 degrees or less, or where 
there is favorable ankylosis of the entire thoracolumbar spine.  
A 50 percent rating is warranted if there is unfavorable 
ankylosis of the entire thoracolumbar spine. [Note 5 following 
states that unfavorable ankylosis is shown when the entire 
thoracolumbar spine is fixed in flexion or extension and the 
ankylosis results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted opening 
of the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin of the abdomen; dyspnea or dysphagia; or neurologic 
symptoms due to nerve root stretching.]  

Note (1) following the General Formula provides that any 
associated neurologic abnormalities, such as bowel or bladder 
impairment, are to be evaluated separately, under the appropriate 
diagnostic code.  The record does contain some evidence of 
sensory deficits in the upper and lower extremities; however, 
these have been attributed to peripheral neuropathy associated 
with diabetes mellitus and will be addressed separately.  The 
record does not contain any evidence that the Veteran has 
separately ratable neurological impairment due to his lumbar disc 
disease.

The Formula for Incapacitating Episodes provides a 10 percent 
rating for incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the past 12 months.  
A 20 percent rating is awarded for incapacitating episodes having 
a total duration of at least 2 weeks but less than 4 weeks during 
the past 12 months.  A 40 percent rating is assigned for 
incapacitating episodes having a total duration of at least four 
weeks, but less than six weeks during the past 12 months.  A 
maximum 60 percent rating is warranted when there are 
incapacitating episodes having a total duration of at least six 
weeks during the past 12 months. 38 C.F.R. § 4.71a.

Note 1 following Code 5243 provides that an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest prescribed by 
a physician and treatment by a physician.  Note 6 states that the 
evaluation of intervertebral disc syndrome is either under the 
General Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.  

On August 2005 VA examination, the Veteran denied having constant 
back pain, radiation of pain or an effect with walking, or 
incapacitating episodes that required bed rest during the past 12 
month period.  He did experiences flare-ups of pain that usually 
occurred daily with stiffness in the low back.  During the course 
of his occupation as a teacher with prolonged standing after 2 to 
3 hours or sitting more than 2 hours, the pain evolved into an 
aching and stabbing of moderate severity.  These episodes lasted 
for 8-hours and affected his occupation and recreation in that he 
had difficulty lifting.  Pain also interfered with his ability to 
concentrate on the job and he had some difficulty with household 
chores.  

The range of motion demonstrated on examination was lumbar 
flexion from 0 to 60 degrees without pain and from 60 to the 
endpoint of 70 degrees with pain; extension from 0 to 2 degrees 
without pain and from 2 to the endpoint of 10 with pain; lateral 
flexion bilateral was from 0 to 30 without pain; and rotation 
bilaterally was from 0 to the endpoint of 40 without pain.  There 
was no evidence of spasms, motor strength was 5/5 and 
symmetrical, sensory was intact, and his gait was normal.  There 
was tenderness throughout the lumbar region and straight leg 
raises were positive bilaterally with sharp stabbing pain in the 
lower back.
Treatment records in 2007 indicate the thoracolumbar spine 
exhibited abnormal flexion with discomfort, and abnormal 
extension, bilateral rotation, and lateral flexion. There was no 
tenderness to palpation, deformity, muscle spasm, or 
costovertebral angle tenderness.  His gait and stances were 
normal.  

In January 2008, the Veteran testified that he had a little back 
stiffness in the morning.  His limited mobility affected his 
daily activities but he tried to stay active.  

On March 4, 2009 VA examination, the Veteran complained of 
moderate back pain that radiated to his lower trunk and affected 
his walking ability to less than 1/2 mile.  He denied having 
prescribed bed rest over the past 12-month period.  His back 
disability affected his concentration, limited his mobility, and 
impacted his sleeping, dressing, bathing, toileting, driving, and 
chores.  Flare-ups of pain occurred approximately 3 times a month 
and lasted all day.  The range of lumbar motion demonstrated was 
flexion to 30 degrees, extension from 0 to 30 degrees with pain, 
bilateral lateral flexion from 0 to 12 degrees with pain, and 
bilateral rotation from 0 to 26 with pain.  There was no 
additional limitation with repetitive motion.  There was grade 2 
moderate spasm with tenderness.  Straight leg raises were 
negative for neurological complaints.  Motor strength was 5/5 and 
symmetrical and sensory function was intact. 

In an April 2009 amendment to the VA examination, the physician 
noted that the examination had revealed possible minimal evidence 
of left L5 sensory radicuolpathy.  An MRI from an outside 
provider revealed a small annulus fibrosis tear in the L4-5 
interspace.  There was no mention in the report of extruded disc 
material.  That finding is consistent with the clinical 
examination that demonstrated a sensory radiculopathy at L4 on 
the left.  The physician opined that since the MRI suggested the 
finding of annular tear was more recent than the Veteran's period 
of active duty, a cause and effect relationship between service 
and the tear could not be made.

During the prior from July 18, 2005 to March 3, 2009, the 
Veteran's low back disability warrants no greater than the 
current 20 percent rating.  The record shows that forward flexion 
was greater than 30 degrees and there was no evidence of 
ankylosis present.  A separate rating for neurological 
manifestations is not warranted as such symptomatology was not 
shown.  There was no evidence of radiating pain, motor strength 
was 5/5, and sensory was intact.

Rating the disability alternatively under Code 5243 based on 
incapacitating episodes does not provide a higher rating since 
the Veteran denied, and the record does not show, he was 
prescribed bed rest by a physician for incapacitating episodes.

For the period from March 4, 2009, the Board finds that the 
preponderance of the evidence of record is against a rating in 
excess of 40 percent for the service-connected low back 
disability.   

The findings of the March 2009 VA examination reflect limitation 
of flexion to 30 degrees, but there was no evidence of favorable 
ankylosis of the entire thoracolumbar spine.  Minimal 
radiculopathy was noted related to findings on a recent MRI; 
however, the examiner opined that it was not related to service.  
There also continued to be no incapacitating episodes that 
required prescribed bed rest by a physician.  In view of the 
foregoing, there is no basis to assign a higher rating under the 
General Formula to include whether there is separately ratable or 
alternately under the Formula for Incapacitating Episodes.

The evidence also does not show distinct degrees of disability 
requiring different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
See Hart, supra.

The Board also reviewed the evidence to determine whether this 
matter should be forwarded to the Director of the Compensation 
and Pension Service for extraschedular consideration.  However, 
since the General Formula essentially takes into account the 
pain, stiffness, and limitation of function reported in the 
record, the disability picture presented is not exceptional.  
Thus, referral for extraschedular consideration is not warranted.  
See 38 C.F.R. § 3.321; Thun, supra.

As a preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is not applicable and the claim 
must be denied.


ORDER

Service connection for an acquired psychiatric disorder, 
including anxiety, adjustment disorder, or major depressive 
disorder is denied.

An increased rating in excess of 30 percent for residuals of a 
right shoulder injury is denied.

Increased ratings in excess of 20 percent for facet arthopathy of 
the lumbar spine from July 18, 2005, to March 3, 2009, and in 
excess of 40 percent thereafter are denied.


REMAND

The matter of service connection for a disability manifested by 
upper extremity neuropathy was previously remanded in August 2008 
for additional development.  In particular, an examination and 
opinions were requested to determine whether the Veteran has a 
separate disability manifested by upper extremity neuropathy and, 
if so, whether such disability is secondary to a service-
connected disability.  Notably, he reported having upper 
extremity numbness and tingling on separation and he currently 
has such complaints.  Neither the physician who conducted the 
peripheral nerve examination, nor the nurse practitioner who 
conducted the back and shoulder examinations, addressed whether 
the Veteran had a separate disability manifested by upper 
extremity neuropathy or whether the Veteran's symptoms of upper 
extremity tingling and numbness were caused by a service-
connected disability.  Thus, the examination was not in 
compliance with the remand and critical information that was 
requested was not obtained.  A remand by the Board confers upon 
the Veteran, as a matter of law, the right to compliance with the 
remand instructions, and imposes upon the VA a concomitant duty 
to ensure compliance with the terms of the remand.  See Stegall . 
West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED to the RO/AMC for the following 
action:

1.  Schedule the Veteran for an appropriate 
VA examination to determine the nature and 
likely etiology of any currently diagnosed 
disability manifested by upper extremity 
numbness and tingling found on clinical 
examination.  The claims file, and a copy 
of this remand, must be reviewed by the 
examiner, who must acknowledge receipt and 
review of these materials in any report 
generated as a result of this remand.  

The examiner must provide responses to the 
following questions after reviewing the 
Veteran's claims file, examining the 
Veteran, and taking into account his 
assertions:

a. Does the Veteran have a disability 
manifested by upper extremity numbness 
that is separate and distinct from his 
service-connected right shoulder 
disability?  If yes, the nature and 
extent of this disability must be 
identified in the record; 

b. Is any separate and distinct 
disability manifested by upper 
extremity numbness related to, or had 
its onset during, the Veteran's period 
of military service;?

c.  If any currently diagnosed 
disability manifested by upper 
extremity numbness is found to be 
unrelated to the Veteran's period of 
military service, the examiner must 
provide an opinion as to whether it 
has been caused or aggravated by a 
service-connected disability, 
primarily the service-connected right 
(major) shoulder disability?

The rationale for all opinions 
expressed should be explained.

If an opinion cannot be made without resort 
to speculation, the examiner must state so 
and clearly indicate whether this 
conclusion was based on full consideration 
of all the assembled data and evidence, and 
explain the basis for why an opinion would 
be speculative.

If the examiner reports that additional 
information may be obtained that would 
render an opinion non-speculative, the 
RO/AMC must determine whether such 
information may be obtained and undertake 
reasonable efforts to obtain such 
information.  If obtained, the RO/AMC must 
return the claims folder to the examiner 
for a non-speculative opinion. 

2.  After completion of the foregoing, and 
after undertaking any further development 
deemed necessary, the RO/AMC must 
readjudicate the issue of entitlement to 
service connection for a disability 
manifested by upper extremity neuropathy.  
If the benefit sought on appeal remains 
denied, the RO/AMC should furnish the 
Veteran and his representative with a 
Supplemental Statement of the Case and 
afford them a reasonable opportunity for 
response.

The purpose of this remand is to assist the Veteran with 
substantive development of the above-cited service connection 
claim.  The Veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  The 
Board takes this opportunity, however, to advise the Veteran that 
the conduct of the efforts as directed in this remand, as well as 
any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his service connection 
claim. His cooperation in VA's efforts to develop this claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in the 
denial of that claim.  38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
CAROLE R. KAMMEL
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


